Citation Nr: 1738254	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-22 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Joseph R. Keselyak

INTRODUCTION

The Veteran served on active duty from February 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision made by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the appellant testified by videoconference before the Board.  A transcript of the testimony offered at the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that has bipolar disorder which was incurred in or due to service.  His service records document no assessment of psychiatric disability but do document problems with alcohol abuse.  Evidence indicates assessment of depression in 1987, and assessment of bipolar disorder since 1998.  The Veteran filed his claim for service connection for  bipolar disorder in April 2011.

In April 2013, the Veteran was afforded a VA examination at which time bipolar disorder was assessed.  The examiner found it less likely than not that the bipolar disorder was incurred in or attributable to service  reasoning that the Veteran's "mood instability" started numerous years following service.  She explained that the Veteran's service records did not indicate depression, and that the Veteran reportedly abused alcohol in service because he was "bored." 

At his Board hearing before the undersigned, the Veteran's representative explained that the Veteran had been assessed as having depression in 1987, and that the Veteran had self-medicated with alcohol in service and since his discharge.  The Veteran asserts that the alcohol abuse masked and represented the beginning of the psychiatric disabilities leading to the current assessment of bipolar disorder.  The Veteran testified that he had no problems with alcohol abuse prior to service and that, shortly after service,  he was depressed.  He related that after service he frequently drank alcohol and got into fights. 

The Veteran should be afforded a new VA examination.   Once VA obtains an examination, it should be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The April 2013 VA examination is inadequate to the extent it does not sufficiently address the Veteran's history, particularly his reports of depression and alcohol abuse in and following service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the report is returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination that addresses the nature and etiology of his claimed psychiatric disability, including bipolar disorder.  The claims file must be provided to the examiner for review.  Based on a review of the claims file and the results of the Veteran's psychiatric examination, the examiner is asked to address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any psychiatric disability, to include bipolar disorder, is related to active service or any incident of such service to include on the basis of aggravation.

A complete rationale should be provided for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean " within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion,  it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically address the Veteran's assertions.  The examiner should view the Veteran as a reliable historian as to his service and his reports of his activities in service.  Attention is directed to the service records documenting counseling for alcohol abuse, as well as the Veteran's reports of depression in and since service.  The Veteran is competent to report that he felt depressed during active duty and started drinking at that time.  

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




